Case: 17-15043     Date Filed: 05/22/2019   Page: 1 of 31


                                                                            [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-15043
                              ________________________

                         D.C. Docket No. 2:13-cv-00557-RDP



WILLIE B. SMITH, III,

                                                                 Petitioner - Appellant,

versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                                Respondent - Appellee.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (May 22, 2019)

Before WILSON, MARTIN, and JORDAN, Circuit Judges.

WILSON, Circuit Judge:

         Willie B. Smith III, a death row inmate, appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas corpus petition. The district court granted Smith a
              Case: 17-15043       Date Filed: 05/22/2019   Page: 2 of 31


certificate of appealability (COA) on whether he is intellectually disabled and thus

ineligible for the death penalty under Atkins v. Virginia, 536 U.S. 304 (2002). We

granted Smith’s request to expand the COA to include whether the prosecutor at

Smith’s state trial struck jurors on the basis of gender, race, and national origin in

violation of the Sixth and Fourteenth Amendments under Batson v. Kentucky, 476

U.S. 79 (1986), and J.E.B. v. Alabama, 511 U.S. 127 (1994). After careful review

of the record and with the benefit of oral argument, we affirm the district court’s

denial of habeas relief.


                     I.        Factual and Procedural Background

      In 1992, an Alabama jury found Smith guilty of capital murder. By a 10-2

vote, the jury recommended that Smith be sentenced to death, which the court

imposed.

                           A. Jury Selection and Batson Hearing

      During jury selection in Smith’s trial, the state prosecutor used 14 of his 15

peremptory strikes on women. The prosecutor also struck several black venire

members and the sole Hispanic venire member. Smith’s counsel objected, arguing

that the prosecutor was discriminating on the basis of gender, race, and national

origin. The state trial court held that Smith failed to make a prima facie showing

of discrimination, and the trial proceeded. The ultimate jury was comprised of five

women and seven men.

                                            2
               Case: 17-15043       Date Filed: 05/22/2019       Page: 3 of 31


       On direct appeal, the Alabama Court of Criminal Appeals (Alabama CCA)

found that Smith had provided sufficient evidence for a prima facie showing of

gender-based discrimination under J.E.B. v. Alabama, 511 U.S. 127 (1994). See

Smith v. State, 698 So. 2d 1166, 1169 (Ala. Crim. App. 1997). The Alabama CCA

remanded the case for a hearing so that the prosecutor could present his reasons for

the strikes.

       On remand, the prosecutor offered explanations for each strike; those

explanations included employment, marital status, age, knowledge of criminal law,

and work with various churches and religious groups. At the hearing, the

prosecutor explained:

               I struck a lot of these [venire members] because they
               worked in the church; Sunday School teachers and Sunday
               School leaders, and things of that nature, and . . . I knew
               the defense counsel, if it came to the second phase of the
               sentencing hearing, would be asking the jurors to show
               mercy. And, it was my opinion that this argument would
               be receptive to someone who worked in the church and
               was well versed in the Bible more than someone who was
               not; be a female or male juror that was a strong worker in
               the church. No male jurors that was [sic] left seated on the
               jury worked in the church.

In response, Smith’s counsel argued that the prosecution did not strike everyone

who had religious affiliations 1 and questioned why the prosecution had not asked


1
 At the hearing, Smith’s counsel did not identify any men with religious affiliations who were
not struck by the prosecution. Smith’s counsel identified one woman, Ms. Parham, who may


                                               3
                Case: 17-15043        Date Filed: 05/22/2019       Page: 4 of 31


any follow-up questions about the venire members’ religious beliefs. Next, the

prosecutor explained that he eliminated the sole Hispanic venire member because

she was young and did not respond to questions during voir dire; Smith’s counsel

argued this explanation was insufficient.

       The state trial court ultimately found that the prosecutor’s reasons for

striking the female venire members were gender neutral, that those reasons were

credible, and that Smith had failed to prove that the prosecutor had acted in a

discriminatory manner. On appeal after remand, the Alabama CCA affirmed.

Smith v. State, 838 So. 2d 413 (Ala. Crim. App. 2002) (hereinafter Smith II). The

Supreme Court denied Smith’s petition for writ of certiorari. Smith v. Alabama,

537 U.S. 1090 (2002).

                           B. Smith’s Post-Conviction Hearings

       Smith then filed a petition for state post-conviction relief under Alabama

Rule of Criminal Procedure 32. The petition included a claim of intellectual

disability, and the Rule 32 court conducted an evidentiary hearing on this claim.

       At the hearing, Dr. Salekin, Smith’s expert, testified that Smith scored a 64

on a full IQ test and exhibited adaptive deficits in several areas. Dr. Salekin also


have worked in a church but was not struck by the prosecution. In later briefing at the trial court,
Smith identified John Hall, who served as a football coach for the Young Men’s Christian
Association (YMCA), but was not struck by the prosecution. Finally, in his appellate briefing,
Smith raised “Mr. Johnson,” an unidentified male member of the venire who stated that he
served on his church’s board, but was not struck by the prosecution.


                                                 4
                Case: 17-15043       Date Filed: 05/22/2019       Page: 5 of 31


testified, however, that Smith scored relatively well on a separate test that assessed

Smith’s language, reading, and mathematics skills, and that these particular results

were inconsistent with a diagnosis of intellectual disability. Dr. Salekin’s final

opinion was that Smith was not intellectually disabled. Dr. Salekin also testified

that there was no national medical consensus on using the “Flynn Effect” to adjust

IQ scores.2

       The state called Dr. King, who testified that Smith scored a 72 on a full IQ

test, including verbal score of 75 and nonverbal score of 74.3 Smith’s score on the

verbal portion of Dr. King’s IQ test matched a previous score he achieved on the

verbal portion of a partial IQ test administered by Dr. Blotcky, a court-appointed

psychologist.4 Like Dr. Salekin, Dr. King’s final opinion was that Smith was not

intellectually disabled, and he agreed that there was no national medical consensus

on using the Flynn Effect to adjust IQ scores.

       The Rule 32 court denied Smith’s Rule 32 petition, and the Alabama CCA

affirmed. Smith v. State, 112 So. 3d 1108 (Ala. Crim. App. 2012) (Smith III), cert.

denied, Ex parte Smith, 112 So. 3d 1152 (Ala. 2012).

                                  C. Further Procedural History



2
  The “Flynn Effect” is a theory that contends that IQ scores have been increasing over time and
suggests that IQ scores should be recalibrated in order to reflect this increase.
3
  Dr. King also testified that, using a standard error of measurement, Smith’s IQ could have been
as low as 68 or as high as 77.
4
  Dr. Blotcky never administered a full IQ test, for reasons that remain unexplained.
                                                5
              Case: 17-15043     Date Filed: 05/22/2019   Page: 6 of 31


      Smith filed his original federal habeas petition in the Northern District of

Alabama, which the district court denied. One day after denying Smith’s petition,

the district court reopened the action for the sole purpose of considering the effect,

if any, of Moore v. Texas, 137 S. Ct. 1039 (2017), on Smith’s Atkins claim. After

supplemental briefing, the district court concluded that Moore did not apply

retroactively and reaffirmed the denial of Smith’s petition. The district court

granted Smith a COA on his Atkins claim, and we granted him a COA on his

Batson claim.

                               II.   Standard of Review

      We review de novo the district court’s denial of a 28 U.S.C. § 2254 petition.

Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). Because Smith filed his

petition after April 24, 1996, this appeal is governed by the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA). AEDPA “establishes a highly

deferential standard for reviewing state court judgments.” Parker v. Sec’y, Dep’t.

of Corr., 331 F.3d 764, 768 (11th Cir. 2003). Under AEDPA, a federal court may

only grant a writ of habeas corpus if the state court’s determination of a federal

claim was (1) “contrary to, or involved an unreasonable application of, clearly

established Federal law” or (2) “was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d).


                                          6
              Case: 17-15043     Date Filed: 05/22/2019    Page: 7 of 31


      The phrase “clearly established Federal law” encompasses only the holdings

of the Supreme Court of the United States “as of the time of the relevant state-court

decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). Section 2254(d)

provides two separate bases for reviewing state court decisions—“the ‘contrary to’

and ‘unreasonable application’ clauses articulate independent considerations a

federal court must consider.” Maharaj v. Sec’y, Dep’t of Corr., 432 F.3d 1292,

1308 (11th Cir. 2005).

      A state court’s determination is “contrary to” clearly established federal law

“if the state court arrives at a conclusion opposite to that reached by [the Supreme

Court] on a question of law or if the state court decides a case differently than [the

Supreme Court] has on a set of materially indistinguishable facts.” Williams, 529

U.S. at 413. A state court’s determination is “an unreasonable application” of

clearly established federal law “if the state court identifies the correct governing

legal principle from [the Supreme Court’s] decisions but unreasonably applies that

principle to the facts of the prisoner’s case.” Id. Reasonableness is objective, and

a federal court may not issue a writ of habeas corpus simply because it concludes

in its independent judgment that the state court was incorrect. Id. at 410.

      Finally, under § 2254(d)(2), we presume that the state court’s findings of

fact are correct unless rebutted by clear and convincing evidence. See 28 U.S.C. §

2254(e)(1). “This deference requires that a federal habeas court more than simply


                                           7
              Case: 17-15043     Date Filed: 05/22/2019    Page: 8 of 31


disagree with the state court before rejecting its factual determinations. Instead, it

must conclude that the state court’s findings lacked even fair support in the

record.” Rose v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011) (citations omitted).


                                   III.   Atkins Claim

      Smith first argues that the district court erred in holding that the Supreme

Court’s recent holding in Moore v. Texas did not apply retroactively to his

intellectual disability claim. We agree with the district court that Moore is not

retroactive. Smith also argues that the Alabama state courts unreasonably applied

Atkins v. Virginia in evaluating his intellectual disability claim. After careful

review of the state court record and its order, we hold that the state court’s denial

of his intellectual disability claim was not an unreasonable application of clearly

established federal law.

                    A. The Non-Retroactivity of Moore v. Texas

      In Atkins v. Virginia, the predecessor to Moore, the Supreme Court held that

the execution of individuals with intellectual disabilities violated the Eighth

Amendment. 536 U.S. 304 (2002). But the Court did not define what it means to

be intellectually disabled, leaving that task to individual state legislatures and

courts. Id. at 317. In the years following Atkins, states developed different criteria

for assessing intellectual disability. Some states delineated a bright line threshold

for IQ scores, while others did not.

                                           8
              Case: 17-15043     Date Filed: 05/22/2019    Page: 9 of 31


      In Hall v. Florida, the Court clarified that a state court’s intellectual

disability determination should be “informed by the medical community's

diagnostic framework.” 572 U.S. 701, 721 (2014). This meant, among other

things, that courts must consider the standard error inherent in IQ tests when a

defendant’s test scores put him “within the clinically established range for

intellectual-functioning deficits.” Moore, 137 S. Ct. at 1050; see also Hall, 572

U.S. at 723. In those cases, defendants must be allowed to present additional

evidence of intellectual disability, including testimony on adaptive deficits. Hall,

572 U.S. at 723.

      In Moore, the Court expanded on Hall, reiterating that state courts do not

have “unfettered discretion” in their determination of whether a capital defendant

is intellectually disabled. 137 S. Ct. at 1052. Specifically, Moore established that

states cannot disregard current clinical and medical standards in assessing whether

a capital defendant is intellectually disabled. In addition, the Court clarified that

under prevailing clinical standards, the focus of the adaptive functioning inquiry

should be an individual’s adaptive deficits—not adaptive strengths. Id. at

1050−51. After Moore, states cannot “weigh” an individual’s adaptive strengths

against his adaptive deficits.

      Because Moore was decided five years after the Alabama state courts

decided Smith’s Atkins claim, he concedes that Moore could not have been “clearly


                                           9
             Case: 17-15043     Date Filed: 05/22/2019   Page: 10 of 31


established Federal law” at that time. Smith instead argues that Moore announced

a new rule of constitutional law that should be applied retroactively under Teague

v. Lane, 489 U.S. 288 (1989).

      New constitutional rules are generally not retroactive for cases on federal

habeas review. See id. To determine whether a rule is retroactive, we first decide

if it is a new rule. Under Teague, “a case announces a new rule when it breaks

new ground or imposes a new obligation on the States or the Federal Government,”

or when “the result was not dictated by [prior] precedent.” Id. at 301.

      If the rule is indeed new, we then decide whether it falls into one of

Teague’s two exceptions to the general bar on retroactivity. The first exception is

for substantive rules of constitutional law that place an entire category of primary

conduct beyond the reach of the criminal law, including “rules prohibiting a certain

category of punishment for a class of defendants because of their status or

offense.” See Penry v. Lynaugh, 492 U.S. 302, 330 (1989). The second exception

is for “watershed rules of criminal procedure” that are necessary to the

fundamental fairness of criminal proceedings. Teague, 489 U.S. at 311−12. It is

generally very difficult to meet the requirements of the second exception. See,

e.g., Saffle v. Parks, 494 U.S. 484, 495 (1990) (noting that the rule announced in

Gideon v. Wainwright, 372 U.S. 335 (1963), illustrates the type of rule meeting

this second exception).


                                         10
             Case: 17-15043     Date Filed: 05/22/2019    Page: 11 of 31


      Smith argues that Moore falls under the first Teague exception because

Moore announced a new substantive rule of constitutional law that prohibits “a

certain category of punishment for a class of defendants because of their status or

offense.” Penry, 492 U.S. at 330. Smith argues that Moore, which requires states

to consider the medical community’s current clinical standards to determine

intellectual disability, effectively expands the class of people who are ineligible for

the death penalty. Smith argues that Moore’s holding was thus substantive—not

procedural. We disagree.

      Substantive rules “set forth categorical constitutional guarantees that place

certain criminal laws and punishments altogether beyond the State’s power to

impose,” while procedural rules “are designed to enhance the accuracy of a

conviction or sentence by regulating the manner of determining the defendant’s

culpability.” Montgomery v. Louisiana, 136 S. Ct. 718, 729–30 (2016) (internal

quotation marks omitted). For example, rules that “allocate decisionmaking

authority” between judge and jury, or “regulate the evidence that the court could

consider in making its decision” are procedural. Welch v. United States, 136 S. Ct.

1257, 1265 (2016).

      Moore established that states cannot disregard current clinical and medical

standards in assessing whether a capital defendant is intellectually disabled.

Moore effectively narrowed the range of permissible methods—the procedure—


                                          11
               Case: 17-15043        Date Filed: 05/22/2019       Page: 12 of 31


that states may use to determine intellectual disability. While Moore may have the

effect of expanding the class of people ineligible for the death penalty, it merely

defined the appropriate manner for determining who belongs to that class of

defendants ineligible for the death penalty. Moore thus announced a new rule, but

it is procedural, not substantive.5

       Because Moore announced a procedural rule, it can only be retroactive if it

meets Teague’s second exception. Doing so is extraordinarily rare. See, e.g.,

Schriro v. Summerlin, 542 U.S. 348, 351–52 (2004). “To fall within this

exception, a new rule must meet two requirements: Infringement of the rule must




5
  In Kilgore v. Secretary, Florida Department of Corrections, this Court held that Hall is not a
substantive rule under Teague. 805 F.3d 1301, 1314 (11th Cir. 2015) (relying on In re Henry,
757 F.3d 1151, 1161 (11th Cir. 2014)). Alabama argues that we should rely on Kilgore’s
reasoning to conclude that Moore is likewise not a substantive rule under Teague. We decline to
do so because the Supreme Court’s decision in Montgomery v. Louisiana undermined a core
component of Kilgore’s retroactivity analysis, which Kilgore borrowed from In re Henry. In
Kilgore, we reasoned that Hall was not substantive under Teague because it “guaranteed only a
chance to present evidence, not ultimate relief.” Kilgore, 805 F.3d at 1314; see also In re Henry,
757 F.3d at 1161. But Montgomery later deemed a rule substantive in nature—the rule of Miller
v. Alabama, 567 U.S. 460 (2012), which prohibited mandatory life without parole sentences for
juveniles—even though all that rule guaranteed was “[a] hearing where ‘youth and its attendant
characteristics’ are considered as sentencing factors,” not a shorter sentence or parole.
Montgomery, 136 S. Ct. at 735 (quoting Miller, 567 U.S. at 465). Montgomery thus stands for
the proposition that a right can be substantive under Teague even if it only guarantees the chance
to present evidence in support of relief sought, not ultimate relief itself. See, e.g., In re Sapp,
827 F.3d 1334, 1340–41 (11th Cir. 2016) (Jordan, Rosenbaum, and Jill Pryor, JJ., concurring).
Because Montgomery undermined the reasoning of Kilgore and In re Henry, we do not rely on
them to reach our decision. See Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir. 1998);
see also Davis v. Singletary, 119 F.3d 1471, 1482 (11th Cir. 1997) (“To the extent of any
inconsistency between [our prior] pronouncements and the Supreme Court’s supervening ones,
of course, we are required to heed those of the Supreme Court.”).


                                                12
               Case: 17-15043       Date Filed: 05/22/2019       Page: 13 of 31


seriously diminish the likelihood of obtaining an accurate conviction [or sentence],

and the rule must alter our understanding of the bedrock procedural elements

essential to the fairness of a proceeding.” Tyler v. Cain, 533 U.S. 656, 665 (2001)

(quotation omitted).

       Only Gideon v. Wainwright, 372 U.S. 335 (1963), which extended the right

to counsel to criminal defendants, has been declared the kind of procedural rule

that altered the “bedrock procedural elements” essential to the fairness of a

proceeding. See Beard v. Banks, 542 U.S. 406, 416−18 (2004) (noting that

Gideon’s holding was sweeping and broke with past precedent). The Supreme

Court has continually rejected retroactivity under Teague’s second exception for

procedural rules that do not have the “primacy” or “centrality” of Gideon. See,

e.g., Wharton v. Bocking, 549 U.S. 406, 421 (2007) (rejecting retroactivity for

Crawford v. Washington, 541 U.S. 36 (2004)); Schriro, 542 U.S. at 356−58

(rejecting retroactivity for Ring v. Arizona, 546 U.S. 584 (2002)). Both Crawford 6

and Ring7 were important holdings for the rights of criminal defendants, and yet




6
  In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court held that the Sixth
Amendment’s Confrontation Clause prohibits the state from introducing testimonial hearsay as
evidence against criminal defendants unless the declarant is unavailable and the defendant had a
prior opportunity to cross-examine the declarant.
7
  In Ring v. Arizona, 536 U.S. 584 (2002), the Supreme Court held that the Sixth Amendment
guarantees criminal defendants the right to have a jury, not a sentencing judge, find the
aggravating circumstances necessary for the imposition of the death penalty.
                                               13
             Case: 17-15043     Date Filed: 05/22/2019    Page: 14 of 31


the Supreme Court held that neither altered the bedrock procedural elements

essential to the fairness of a criminal proceeding, and thus neither was retroactive.

      Similarly, Moore is an important development. It provides guidance to

states attempting to comply with Atkins. But we cannot say that Moore altered the

bedrock procedural elements essential to the fairness of a criminal proceeding in

the way that the Gideon rule did. Because Moore cannot meet the requirements of

Teague’s second exception, it cannot be applied retroactively.

                        B. Analysis of Smith’s Atkins Claim

      Smith argues that, even if Moore is not retroactive, the Alabama courts

unreasonably applied Atkins v. Virginia to his intellectual disability claim.

      1. The State Court Record

      Shortly after Atkins, the Alabama Supreme Court held that to be

intellectually disabled under Atkins, a defendant must prove by a preponderance of

the evidence: (1) “significantly subaverage intellectual functioning (an IQ of 70 or

below),” (2) “significant or substantial deficits in adaptive behavior,” and (3) that

both the subaverage intellectual functioning and the deficits in adaptive

functioning manifested before the age of eighteen. Ex Parte Perkins, 851 So. 2d

453, 456 (Ala. 2002).

      Smith raised his Atkins claim in his Rule 32 petition shortly after Perkins.

The Rule 32 court ultimately denied his petition, finding it relevant, but not


                                          14
             Case: 17-15043    Date Filed: 05/22/2019    Page: 15 of 31


dispositive, that no expert—not even Smith’s own expert—testified that Smith was

intellectually disabled. The court then evaluated the Perkins factors and concluded

that Smith failed to prove by a preponderance of the evidence that he was

intellectually disabled.

      First, the court determined that Smith failed to satisfy his burden of showing

significantly subaverage intellectual functioning. The court noted that the experts

had presented conflicting evidence and testimony: Dr. Salekin reported that Smith

had an IQ of 64, while Dr. King reported an IQ of 72. The court ultimately

credited Dr. King’s IQ score as “probably more accurate” than Dr. Salekin’s score

in part because Dr. King’s test resulted in a verbal IQ of 75, the same verbal IQ

that Smith received on a prior IQ test. The court also declined to adjust Smith’s IQ

scores downward because the experts all testified that there was no national

medical consensus on using the Flynn Effect to adjust IQ scores.

      On the second Perkins prong, the court determined that Smith failed to

satisfy his burden of showing significant deficits in adaptive behavior. The court

concluded that, “[a]lthough [Smith] showed deficits in adaptive functioning based

upon test results,” Smith did not show many deficits in his adaptive functioning “in

everyday life” either before or after his crime. The court noted that Smith showed

relatively normal scores in functional academics and communication. And while

he did have some possible deficiencies, the court reasoned that those deficits were


                                         15
               Case: 17-15043   Date Filed: 05/22/2019    Page: 16 of 31


not so significant that Smith could not succeed in school, work, or society in

general. The court also indicated that Smith’s ability to plan and conceal his crime

“weigh[ed] against [him] in relation to the adaptive functioning requirement.”

      On appeal, the Alabama CCA affirmed, holding that the Rule 32 court did

not abuse its discretion in concluding that Smith had failed to prove that he was

intellectually disabled. Smith III, 112 So. 3d at 1108. As the Alabama CCA

summarized, “[t]he greater weight of the evidence indicated that, although he

suffered with some mental deficiencies, they did not rise to the level at which an

impartial mind would conclude from the evidence that he was mentally retarded.”

Id. at 1130.

      As to intellectual functioning, the Alabama CCA found that the Rule 32

court did not err in declining to apply the Flynn Effect or standard error to Smith’s

IQ score. Id. at 1131. The Alabama CCA also endorsed the Rule 32 court’s

approach to examining adaptive functioning, explaining that “[e]ven where there

are indications of shortfalls in adaptive behavior, other relevant evidence may

weigh against an overall finding of deficiency.” Id. at 1133. Because the Alabama

CCA found that Smith failed to prove both significantly subaverage intellectual

functioning and significant deficits in adaptive behavior, the court did not fully

address the third prong of Perkins—whether those shortfalls in intellectual and

adaptive functioning had manifested before the age of eighteen.


                                          16
             Case: 17-15043      Date Filed: 05/22/2019    Page: 17 of 31


      2. Analysis Under 28 U.S.C. § 2254(d)(1)

      Smith argues that the Alabama state courts unreasonably applied Atkins v.

Virginia to his intellectual disability claim by (1) determining that Smith’s IQ

scores did not meet the standard for intellectual disability, (2) failing to consider

the standard error and Flynn Effect in assessing Smith’s IQ scores, and (3) giving

more weight to Smith’s adaptive strengths than to his adaptive deficits in assessing

his adaptive functioning.

      A state court’s determination is an unreasonable application of clearly

established federal law “if the state court identifies the correct governing legal

principle from this Court’s decisions but unreasonably applies that principle to the

facts of the [petitioner’s] case.” Williams v. Taylor, 529 U.S. 362, 413 (2000).

The difficulty for Smith—and other litigants mounting this challenge—is that

Atkins set forth few legal governing principles for lower courts and states

evaluating intellectual disability. The Supreme Court’s decision in Atkins did not

define what it means to be intellectually disabled, instead leaving that task to the

states. See Atkins, 536 U.S. at 317. The Supreme Court itself recently explained

that “Atkins gave no comprehensive definition of ‘mental retardation’ for Eighth

Amendment purposes.” Shoop v. Hill, 139 S. Ct. 504, 507 (2019).

      i. Intellectual Functioning




                                           17
               Case: 17-15043        Date Filed: 05/22/2019       Page: 18 of 31


       Smith first argues that the Alabama state courts unreasonably applied Atkins

v. Virginia by refusing to credit Dr. Salekin’s testimony that Smith had an IQ of 64

and consequently determining that Smith’s IQ scores did not satisfy the first

Perkins prong of subaverage intellectual functioning. According to Smith, “[t]he

refusal to use the IQ score of 64 in an average with the other scores, or otherwise

discount [Dr. King’s] score of 72 based on the IQ score of 64, was an unreasonable

application of Atkins to the present case.” 8 Smith also argues it was an

unreasonable application of Atkins to refuse to account for the Flynn Effect or

standard error when the state court evaluated Smith’s IQ.

       But Atkins did not set forth clearly established federal law on how states

must evaluate IQ scores in determining intellectual disability. “Atkins did not

define intellectual disability, nor did it direct the states on how to define

intellectual disability, nor, finally, did it provide the range of IQ scores that could

be indicative of intellectual disability.” Kilgore v. Sec’y, Fla. Dep’t of Corr., 805



8
  In his initial brief, Smith does not argue that the Alabama court’s decision to refuse to fully
credit Dr. Salekin’s IQ score was an unreasonable determination of the facts under 28 U.S.C.
§ 2254(d)(2). Smith raises this argument only in his reply brief. We generally do not consider
issues and arguments raised for the first time in an appellant’s reply brief. See, e.g., United
States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004). In any event, it is unlikely that the state
court made an unreasonable factual determination in crediting Dr. King’s score over Dr.
Salekin’s score. While we agree that it might have been preferable to average both IQ scores
under these circumstances, “a state-court factual determination is not unreasonable merely
because the federal habeas court would have reached a different conclusion in
the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). Here, the state court used an
additional IQ score in the record—albeit a partial score—to corroborate Dr. King’s test. We
cannot say that the decision to do so was an unreasonable factual determination.
                                                18
             Case: 17-15043     Date Filed: 05/22/2019   Page: 19 of 31


F.3d 1301, 1311 (11th Cir. 2015); see also Bobby v. Bies, 556 U.S. 825, 831 (2009)

(“[Atkins] did not provide definitive procedural or substantive guides for

determining when a person who claims [intellectual disability] will be so impaired

as to fall within [Atkins’ compass]” (internal citation and quotation marks

omitted)). Without clear guidance from Atkins, the state court’s refusal to average

IQ scores or to account for certain statistical adjustments was not an unreasonable

application of clearly established federal law.

      Smith’s specific argument about the state court’s failure to consider the

standard error is foreclosed by our precedent. As we explained in Kilgore,

“[n]othing in Atkins suggested that a bright-line IQ cutoff of 70 ran afoul of the

prohibition on executing the intellectually disabled.” 805 F.3d at 1312. In other

words, Atkins did not require states to consider the standard error in assessing IQ

scores. That requirement did not emerge until Hall v. Florida, 572 U.S. 701

(2014), well after the Alabama courts considered Smith’s case.

      Altogether, Smith’s arguments generally conflate what we have previously

permitted in evaluating intellectual disability with what is required. While we

have previously said that the Flynn Effect may be considered in determining a

defendant’s IQ, see Thomas v. Allen, 607 F.3d 749, 753 (11th Cir. 2010), neither

this Court nor the Supreme Court has required courts to do so. Similarly, while we

have previously permitted district courts to average multiple IQ scores, see


                                          19
             Case: 17-15043      Date Filed: 05/22/2019   Page: 20 of 31


Holladay v. Allen, 555 F.3d 1346, 1357−58 (11th Cir. 2009), courts are not

necessarily required to do so.

      ii. Adaptive Functioning

      Next, Smith argues that the Alabama courts unreasonably applied Atkins by

favoring Smith’s adaptive strengths over his adaptive deficits. The Supreme Court

recently rejected this argument in Shoop v. Hill, 139 S. Ct. 504 (2019).

      In Hill v. Anderson, the Sixth Circuit held that Moore’s holding about

adaptive strengths was clearly established law because Moore was “merely an

application of what was clearly established by Atkins.” 881 F.3d 483, 487 (6th Cir.

2018). But the Supreme Court reversed the Sixth Circuit and soundly rejected this

argument in Shoop, explaining that “Atkins did not definitively resolve how [the

adaptive functioning prong] was to be evaluated but instead left its application in

the first instance to the State.” 139 S. Ct. at 508. Because Atkins did not provide

definitive guidance to states on how to evaluate a petitioner’s adaptive functioning,

the Alabama courts here could not have unreasonably applied Atkins in choosing to

weigh Smith’s adaptive strengths against his adaptive weaknesses.

      Smith’s success on this claim is a matter of timing. After Moore v. Texas, it

is abundantly clear that states may not weigh a defendant’s adaptive strengths

against his adaptive deficits. Doing so contradicts the medical community’s

current clinical standards. Moore, 137 S. Ct. at 1050−51. As the Supreme Court


                                          20
               Case: 17-15043       Date Filed: 05/22/2019       Page: 21 of 31


explained in Moore, many individuals with intellectual disabilities have both

adaptive deficits and adaptive strengths, and “significant limitations in conceptual,

social, or practical adaptive skills [are] not outweighed by the potential strengths in

some adaptive skills.” Id. at 1050 (citation omitted).

       Alabama argues that the state court did not weigh Smith’s adaptive strengths

against his adaptive deficits. We firmly disagree. Despite concluding that Smith

“showed deficits in adaptive functioning based upon test results,” the state court

considered other factors that weighed against “an overall finding of deficiency,”

treating the adaptive functioning prong like a balancing test. In particular, the state

court considered Smith’s ability to conceal his crime, ability to take care of his

mother, and his scores on certain mathematics and reading tests as adaptive

strengths that outweighed his apparent deficits. This approach was acceptable at

the time. But after Moore, it no longer is.

                                      IV. Batson Claim

       Smith argues that the prosecutor at his state trial struck jurors on the basis of

gender and national origin 9 in violation of the Sixth and Fourteenth Amendments.



9
  At the district court, Smith also asserted a race discrimination claim because the prosecutor
used five of his peremptory strikes to eliminate black venire members. On appeal, however,
Smith makes only vague and passing reference to racial discrimination. Therefore, we address
only his gender and national origin discrimination claims. See Sapuppo v. Allstate Floridian Ins.
Co., 739 F.3d 678, 681 (11th Cir. 2014) (noting that “an appellant abandons a claim when he
either makes only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority”).
                                               21
              Case: 17-15043     Date Filed: 05/22/2019    Page: 22 of 31


See Batson v. Kentucky, 476 U.S. 79 (1986); J.E.B. v. Alabama, 511 U.S. 127

(1994). After careful review, we hold that the state court’s denial of Smith’s

claims was not contrary to Batson and its progeny, an unreasonable application of

Batson, or an unreasonable determination of the facts in light of the evidence

presented to the state courts.

                             A. Clearly Established Law

       Under the Equal Protection Clause, a criminal defendant has a constitutional

right “to be tried by a jury whose members are selected pursuant to

nondiscriminatory criteria.” Batson, 476 U.S. at 85–86. In Batson, the Supreme

Court set out a three-part test to “guide trial courts’ constitutional review of

peremptory strikes.” Johnson v. California, 545 U.S. 162, 168 (2005). Under the

three-part test,

              [f]irst, the defendant must make out a prima facie case by
              showing that the totality of the relevant facts gives rise to
              an inference of discriminatory purpose. Second . . . the
              burden shifts to the State to explain adequately the racial
              exclusion by offering permissible race-neutral
              justifications for the strikes. Third, if a race-neutral
              explanation is tendered, the trial court must then
              decide . . . whether the opponent of the strike has proved
              purposeful racial discrimination.

Id. (internal quotation marks, citations, and footnotes omitted). At the first step, a

defendant makes a prima facie case of discrimination if the circumstances allow

for a permissible inference of discrimination. Id. at 162. At the second step, the


                                           22
              Case: 17-15043     Date Filed: 05/22/2019     Page: 23 of 31


court evaluates only the “facial validity of the prosecutor’s explanation,” and

unless a discriminatory intent is “inherent in the prosecutor’s explanation, the

reason offered will be deemed race neutral.” Purkett v. Elem, 514 U.S. 765, 768

(1995) (quotation omitted). The third step “involves evaluating the persuasiveness

of the justification” proffered by the prosecutor, and “[a]t that stage, implausible or

fantastic justifications may (and probably will) be found to be pretexts for

purposeful discrimination.” Id. Inconsistent and disparate treatment of venire

members is evidence that the proffered reasons are post-strike excuses and not

legitimate race or gender-neutral justifications. See, e.g., Snyder v. Louisiana, 552

U.S. 472, 483 (2008).

      The evaluation of a prosecutor’s race-neutral or gender-neutral explanation

for a strike under Batson is a “pure issue of fact . . . peculiarly within a trial judge’s

province.” McNair v. Campbell, 416 F.3d 1291, 1310 (11th Cir. 2005) (quotation

omitted). Even on direct review, a trial judge’s finding on intentional

discrimination is entitled to “great deference.” See Batson, 476 U.S. at 98 n.21. At

the habeas stage, the burden is even higher; the petitioner must show “it was

unreasonable to credit the prosecutor’s race-neutral explanations” under

§ 2254(d)(2). Rice v. Collins, 546 U.S. 333, 338 (2006).

                             B. Analysis of Smith’s Batson Claim




                                           23
             Case: 17-15043     Date Filed: 05/22/2019    Page: 24 of 31


      Smith argues that the state court’s determination that he failed to prove

purposeful discrimination was (1) an unreasonable determination of the facts under

28 U.S.C. § 2254(d)(2) and (2) both contrary to and an unreasonable application of

Batson and its progeny under 28 U.S.C. § 2254(d)(1). Before we address those

claims, we briefly review the state court record.

      1. State Court Record

      On remand, the prosecutor offered explanations for striking each female

venire member. Those explanations included employment, marital status, age,

knowledge of criminal law, and work with various churches and religious groups.

In its order on remand, the state trial court evaluated the prosecutor’s reasoning for

striking each female venire member. The trial court found that the prosecutor’s

explanation for each member was supported by the record. The court confirmed,

for example, that each woman allegedly struck for her religious affiliations stated

during voir dire, or indicated on her questionnaire, that she was active in her

church or taught Sunday School. The court noted that excluding potential jurors

who were susceptible to mercy arguments was a sound trial strategy. Further,

where the prosecutor explained a strike based on a venire member’s demeanor, the

trial court corroborated the prosecutor’s explanation with its own trial notes. The

state trial court ultimately held that the prosecutor’s reasons for striking the female

venire members were gender neutral, that those reasons were credible, and that


                                          24
               Case: 17-15043        Date Filed: 05/22/2019        Page: 25 of 31


Smith had failed to prove that the prosecutor had acted in a discriminatory

manner.10

       On appeal, the Alabama CCA concluded that the trial court’s determination

was not clearly erroneous. Smith II, 838 So. 2d at 436, 466. The Alabama CCA

focused its analysis on four women who, according to the prosecutor, were

eliminated because of their religious affiliations. The court noted that three of the

four women were Sunday School teachers; the other was a Counselor of Ministry.

See id. at 426−27.

       The Alabama CCA then acknowledged Smith’s argument that the

prosecutor’s stated reason for striking these jurors was pretextual. The court

considered, for example, Smith’s argument that several women who had been

eliminated for church involvement had also previously affirmed that their religious

beliefs would not preclude them from imposing a death sentence. The Alabama

CCA also considered Smith’s argument that the prosecutor had not asked the




10
   At the end of his order, the state trial court judge also noted that the prosecutor was “certainly
not a person prone to strike minorities denounced in the Batson case and its progeny.” The judge
based this conclusion on his “extensive in court experience with [the prosecutor] and close
acquaintanceship with others that know him.” We note that the court’s role in hearing a Batson
claim is to evaluate whether the prosecutor’s stated reasons for excluding members of the jury
are credible and supported by the record, not to personally attest to the prosecutor’s character or
to provide its own reasons for why the prosecutor could not have discriminated in the present
case. See Adkins v. Warden, Holman CF, 710 F.3d 1241, 1254 & n.11 (11th Cir. 2013)
(indicating that, at Batson’s third step, it is improper for the trial court to rely on its personal
experience with and opinion about the reputation of a prosecutor where those facts are not in
evidence).
                                                 25
               Case: 17-15043       Date Filed: 05/22/2019       Page: 26 of 31


women follow-up questions about their religious beliefs before striking them. But

after taking those arguments into account, the court found that Smith had not

shown that the trial court’s credibility determination was clearly erroneous. The

Alabama CCA thus affirmed the trial court’s finding that the prosecutor’s reasons

for striking the jurors were nondiscriminatory. Id. at 436.

       2. Analysis Under 28 U.S.C. § 2254(d)(2)

       A prosecutor’s motive for striking a juror is a factual issue, Miller-El v.

Dretke, 545 U.S. 231, 240 (2005), and a state court’s factual findings are presumed

correct on federal habeas corpus review. 28 U.S.C. §§ 2254(d)(2), (e)(1). In

seeking habeas relief, Smith bears the burden of rebutting that presumption by

“clear and convincing evidence.” Id. § 2254(e)(1).

       Smith first argues that he presented a strong prima facie case of gender

discrimination where the prosecutor used 14 of his 15 strikes to eliminate women

from the jury. We agree with Smith.11

       Smith then argues that the state court’s determination that the prosecutor’s

reasons for striking the female venire members were nondiscriminatory was an

unreasonable determination of the facts, particularly in light of the prosecutor’s


11
   The district court found that Smith presented a relatively weak prima facie case of gender
discrimination in part because five women ultimately served on Smith’s jury. But the fact that
five women remained on the jury after the prosecutor used nearly all his strikes to eliminate
women tells us more about the initial composition of the venire pool (and which juror slots in the
venire were filled by women) than it does about the prosecutor’s state of mind.

                                               26
              Case: 17-15043       Date Filed: 05/22/2019      Page: 27 of 31


inconsistent treatment of male and female venire members. Smith concentrates his

argument on one man—misidentified in the trial transcript as “Mr. Johnson”—who

stated during voir dire that he was a member of his church’s board. 12 The

prosecutor did not use a strike on “Johnson,” which Smith argues is evidence that

the prosecutor’s explanation for striking these women was pretextual.

       In the years following Smith’s trial, no party has been able to determine

Johnson’s true identity. Smith was thus unable to provide the state courts with any

additional information about Johnson that might have been used to determine

whether there were meaningful differences between him and the female venire

members. We do not know Johnson’s other answers during voir dire, information

about his demeanor, or any other potentially relevant factors, such as his

occupation. All that we know about Johnson is that he was a board member at his

church.

       To succeed under § 2254(d)(2), Smith must show that it was unreasonable

for the state court to credit the prosecutor’s proffered explanations for the strikes.

See Rice, 546 U.S. at 338. Smith has not met this burden. While Smith’s evidence

about Johnson could have supported a finding that the prosecutor’s strikes were




12
  The venire pool for Smith’s trial did not contain any member with the surname of Johnson,
and thus we assume this venire member was misidentified in the trial transcript.
                                              27
             Case: 17-15043      Date Filed: 05/22/2019    Page: 28 of 31


discriminatory, we do not think it mandated such a finding in light of the limited

evidence presented to the state court.

      The Alabama CCA also grappled with some of Smith’s other arguments for

pretext. The court considered, for example, that some of the women allegedly

eliminated because of their church involvement had previously affirmed that their

religious beliefs would not preclude them from imposing the death penalty. But

the state court did not find that factor dispositive. Neither do we. The

prosecution’s explanation at the Batson hearing was not that these potential jurors

would be unalterably unwilling to impose the death penalty, but that they would be

particularly receptive to Smith’s counsel’s request for mercy at the penalty phase

of the trial. This is an acceptable justification for a peremptory strike.

      Importantly, the Alabama CCA ultimately affirmed the trial court’s

credibility determination only after noting that the trial court found that (1) the

prosecutor’s reasons for striking venire members were supported by the record and

(2) the prosecutor’s approach in excluding those who were susceptible to mercy

arguments was a sound trial strategy. Both factors are relevant in assessing a

prosecutor’s credibility. See Miller-El v. Cockrell, 537 U.S. 322, 324 (2003)

(“Credibility can be measured by, among other factors, the prosecutor’s demeanor;

by how reasonable, or how improbable, the explanations are; and by whether the

proffered rationale has some basis in accepted trial strategy.”).


                                           28
               Case: 17-15043       Date Filed: 05/22/2019       Page: 29 of 31


       Ultimately, the record before us does not “compel the conclusion that the

trial court had no permissible alternative but to reject the prosecutor’s [gender]-

neutral justifications.” Rice, 546 U.S. at 341. Because habeas review does not

allow us to “supersede the trial court’s credibility determination” where the record

does not compel a contrary conclusion, see id. at 341–42, we must deny Smith’s

challenge under § 2254(d)(2).

       3. Analysis Under 28 U.S.C. § 2254(d)(1)

       Next, Smith argues that the state court’s holding was both contrary to Batson

and its progeny and an unreasonable application of Batson under 28 U.S.C.

§ 2254(d)(1). First, Smith argues that, contrary to Batson’s directive, the Alabama

CCA simply accepted the prosecutor’s proffered explanations at face value. We

disagree. The Alabama CCA thoroughly documented the prosecutor’s reasons for

strikes, the trial court’s corroboration of the prosecutor’s stated reasons, and

Smith’s arguments for why those reasons were pretextual. Only after conducting

this analysis did the Alabama CCA affirm the trial court’s credibility

determination.13



13
  We acknowledge that in its opinion, the Alabama CCA did not specifically discuss Johnson.
But the court did analyze whether the prosecutor’s explanation about striking jurors based on
church affiliation was pretextual. “Under Supreme Court and our Circuit precedent, a state
court’s written opinion is not required to mention every relevant fact or argument in order for
AEDPA deference to apply.” Lee v. Comm’r, Ala. Dep’t of Corr., 726 F.3d 1172, 1223 (11th
Cir. 2013). Here, we do not think that the Alabama CCA was required to explicitly address
Smith’s arguments about Johnson given the limited evidence Smith provided about him.
                                               29
               Case: 17-15043        Date Filed: 05/22/2019       Page: 30 of 31


       Next, Smith argues that the Alabama CCA erred in accepting the

prosecution’s “arbitrary and vague” reasons for excluding Ms. Ramos, the only

Hispanic venire member. While Smith is correct that vague explanations may be

legally insufficient to rebut a prima facie case of discrimination, the prosecutor’s

proffered reasons for striking Ms. Ramos—her youth and lack of participation in

voir dire—are relatively concrete and permissible14 reasons for exercising a

peremptory strike. The trial record supports both explanations. And neither

explanation rises to the level of vagueness that we condemned in United States v.

Horsley, 864 F.2d 1543 (11th Cir. 1989), on which Smith relies. 15

       Finally, Smith argues that it was improper for the trial court to consider its

own observations about a venire member’s behavior. It would be improper for a

judge to substitute its own reasoning for striking a venire member where the

prosecution’s explanations do not suffice. See Dretke, 545 U.S. at 252. But that

did not occur here. On remand, the trial court noted its own observations about

venire members from voir dire, but it did so to corroborate the prosecutor’s own

explanations about a venire member’s demeanor—a method endorsed by the

Supreme Court. See Snyder v. Louisiana, 552 U.S. 472, 477 (2008) (“[R]ace-




14
   The Supreme Court has not extended Batson to peremptory challenges based on age. See, e.g.,
Weber v. Strippit, Inc., 186 F.3d 907, 911 (8th Cir. 1999), cert. denied, 528 U.S. 1078 (2000).
15
   In United States v. Horsley, we held that a prosecutor’s statement that “I’ve just got a feeling
about [the juror]” was too vague to rebut a prima facie case of discrimination. 864 F.2d at 1544.
                                                30
             Case: 17-15043      Date Filed: 05/22/2019   Page: 31 of 31


neutral reasons for peremptory challenges often invoke a juror’s demeanor

(e.g., nervousness, inattention), making the trial court’s firsthand observations of

even greater importance. In this situation, the trial court must evaluate . . . whether

the juror’s demeanor can credibly be said to have exhibited the basis for the strike

attributed to the juror by the prosecutor.”).

      In sum, Smith has not established that the state court’s denial of his claims

was contrary to the standard laid out in Batson and its progeny, an unreasonable

application of Batson, or an unreasonable determination of the facts in light of the

evidence presented to the state courts. We therefore affirm the district court’s

denial of Smith’s § 2254 petition.

      AFFIRMED.




                                           31